RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0821-19T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.H.-C.,

          Defendant,

and

W.H.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.G.S.H.,
a minor.
_____________________________

                   Submitted August 10, 2020 – Decided August 21, 2020

                   Before Judges Whipple and Enright.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Camden County,
            Docket No. FG-04-0181-19

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Adrienne Marie Kalosieh, Assistant Deputy
            Public Defender, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Amy Melissa Young, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Noel Christian Devlin,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      Defendant W.H. (Walt)1 appeals from the October 3, 2019 judgment

terminating his parental rights to his daughter, M.G.S.H. (Michelle). The New

Jersey Division of Child Protection and Permanency (Division) became

involved with Michelle after she tested positive for opiates at birth. J.H.-C.

(Jen), Michelle's mother, is not a party to this appeal. Having carefully reviewed




1
 Due to the confidential nature of records pertaining to the placement of a child,
we use pseudonyms in lieu of actual names. See R. 1:38-3(d)(13).
                                                                          A-0821-19T3
                                        2
the record, we affirm for the reasons explained by Judge Francine I. Axelrad in

her decision issued from the bench on October 3, 2019.

      Defendant raises the following issues on appeal:

            POINT I: THE COURT ERRED IN HOLDING THAT
            [THE DIVISION] MET ITS BURDEN AS TO
            PRONGS ONE AND THREE OF N.J.S.A. 30:4C-
            15.1(A) BECAUSE IT FAILED TO [PROVE] THE
            PATERNAL RELATIONSHIP CAUSED HARM AND
            FAILED TO ASSESS [WALT]'S REFERRALS AS
            POTENTIAL CARETAKERS.

                  A. The court erred to hold that the child has
                  been or will continue to be endangered by
                  the parental relationship.

                  B. The court erred to hold the court had
                  considered alternatives to termination of
                  parental rights where [the Division]
                  evaluated none of [Walt]'s relatives for
                  placement.

                  1. The court erred in its presumption that
                  [Walt] did not offer his brother, E.H., or
                  other referents as placement resources for
                  Michelle and its legal determination that
                  [Walt]'s offering them is a prerequisite to
                  [the Division's] fulfilling its statutory
                  obligation to assess relatives for
                  placement.

                  2. The court erred in holding that [the
                  Division] met its obligation to explore
                  alternatives to termination of [Walt]'s
                  parental rights by assessing and ruling out
                  [Jen]'s relatives.

                                                                       A-0821-19T3
                                       3
      Shortly after Michelle was born in August 2017, she was diagnosed with

Neonatal Abstinence Syndrome, and placed in Division custody upon discharge

from the hospital. The Division placed Michelle initially with her maternal

grandmother, but she was subsequently removed and placed in a resource home

where she remains. When Michelle was born, Jen reported E.O. was the father,

and only later told the Division to take "a test and find out" if Walt was

Michelle's father. Walt underwent a paternity test and as the biological father,

Walt was allowed supervised-only visits with Michelle because he was subject

to Megan's Law, N.J.S.A. 2C:7-1 to -23, restrictions. After Walt underwent an

evaluation by Dr. Gregory Gambone, Ph.D., Walt was referred to individual and

anger management counseling, as well as parenting skills classes.

      Our review of the record informs us that while Walt did have eight visits

with Michelle, he could not offer himself as a custodial parent for Michelle

because Megan's Law conditions of parole for a 1997 conviction precluded it.

Walt's plan was for either his mother or girlfriend to help him with co-parenting

Michelle. Walt did not offer viable family members who could care for Michelle

as his mother needed a caretaker due to her various medical issues and Walt

admitted his girlfriend had a history with the Division.



                                                                         A-0821-19T3
                                        4
      In the meantime, Michelle developed a strong and nurturing bond with her

foster parents, who expressed their wish to adopt her. The record reflects that

Michelle thrived in the home environment of her foster parents.

      The matter proceeded to a guardianship trial on October 2, 2019. At the

time of trial, Michelle was over two years old and had been in the home of her

foster parents for almost all her life. Jen did not appear for trial, however, Walt

was present and represented by counsel.

      The Division called caseworker Leanna Torres, a Division adoption

caseworker, who testified about the Division's involvement with the family and

the efforts made on their behalf. The Division also called Dr. Linda Jeffrey,

Ph.D., who testified about her psychological evaluation of Walt, her bonding

evaluations between Walt and Michelle, as well as her bonding evaluations

between the resource parents and Michelle. Walt also testified on his own

behalf.

      Based on the Division records, expert reports, as well as testimony from

the experts and the Division case worker, Judge Axelrad found the Division

proved all four prongs of the best interest test under N.J.S.A. 30:4C-15.1(a) and

terminated both parents' parental rights.




                                                                           A-0821-19T3
                                        5
      While Walt argues he was kept "in the dark" about his paternity, and the

Division impeded his efforts to make himself available to parent Michelle, the

family court found reasonable efforts were made and similarly rejected Walt's

argument the Division did not explore his brother and mother as potential

placement options.

      Our review of that decision is limited. Cesare v. Cesare, 154 N.J. 394,

411 (1998). We defer to the judge's expertise as a Family Part judge, id. at 412-

13, and are bound by her factual findings so long as they are supported by

sufficient credible evidence, N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172, 188

(App. Div. 1993)). In her thorough well-reasoned decision from the bench,

Judge Axelrad credited the testimony of Dr. Jeffrey, who opined Walt was

unable to parent Michelle, given his criminal history, mental health, substance

abuse issues, financial instability, and Megan's Law status. The judge also

found, contrary to Walt's assertions, that the Division explored reasonable

alternatives to termination, including placement options Walt offered, which

were ruled out.      Additionally, the judge found Michelle bonded with her

resource parents and severance of that bond would harm her. We conclude the




                                                                         A-0821-19T3
                                       6
factual findings of Judge Axelrad are fully supported by the record and the legal

conclusions drawn therefrom are unassailable.

      Affirmed.




                                                                         A-0821-19T3
                                       7